Title: To George Washington from Elisha Sheldon, 24 January 1781
From: Sheldon, Elisha
To: Washington, George


                        
                            Sir
                            Hartford Janry 24th 1781
                        
                        By the Bearer of the monthly Return of my Regt I have an opportunity to acknowledge Your Excellencys favor to
                            the 4th Instant.
                        In my last I informed your excellency that I had no Expectations of any assistance from the State of
                            Connecticut in point of Horses. since which I have recd a Letter from Lt Col. Jameson of my Regt now at Philadelphia,
                            requesting that I would desire your Excellency to write to the Board of War on the subject and press
                            the necessity of procuring Remounts. As I have so few Horses in my Regt and having a number of old Dragoons who were
                            engaged expressly to serve on Horseback (before the Establishment of Legionary Corps was known) I beg they would attend to
                            this matter, and if no more horses can be procured than may be sufficient to remount those of the above Discription, I
                            hope it will be attended to, that we may not be ordered to the necessity of compelling men to serve Contrary to the
                            original stipulations between them and the public. I shall continue to exert myself to engage Recruits for my Regt to
                            serve during the war. But since the Legislature of Connecticut have been pleased to direct that their Quota of Troops only
                            be raised for three years or During the War, I fear I shall hardly be able to get my Complement on the Latter Terms. I
                            have however as yet recd none on any other Conditions, but as my Regt is assigned to the state of Connecticut, I conclude
                            I shall be obliged to receive Recruits on such Terms as the Legislature Direct. I have the Honor to be
                            with the greatest Regard your Excellencys most obt & Humbe Servt
                        
                            Elisha Sheldon
                        
                    